Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 1 of 8 PageID #: 395




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------------X   For Online Publication Only
 SHURIZ HISHMEH, M.D., PLLC,

                                             Plaintiff,
                                                                           ORDER
                           -against-                                       19-CV-03144 (JMA) (ARL)

 EMPIRE HEALTH CHOICE ASSURANCE, INC.                                                      FILED
 d/b/a EMPIRE BLUE CROSS BLUE SHIELD,                                                      CLERK

                                              Defendant.                         4:41 pm, Aug 03, 2020
 ----------------------------------------------------------------------X            U.S. DISTRICT COURT
 APPEARANCES:                                                                  EASTERN DISTRICT OF NEW YORK
                                                                                    LONG ISLAND OFFICE
 Michael G. Levin
 Levin & Chetkof, LLP
 265 Post Avenue
 Suite 290
 Westbury, NY 11590
        Attorney for Plaintiff Shuriz Hishmeh, M.D., PLLC

 Stephen J. Steinlight
 Troutman Pepper Hamilton Sanders LLP
 875 Third Avenue
 New York, NY 10022
        Attorney for Defendant Empire Health Choice Assurance, Inc.
        d/b/a Empire Blue Cross Blue Shield

 AZRACK, United States District Judge:

                                             I. BACKGROUND

         On September 18, 2017, plaintiff Shuriz Hishmeh, M.D., PLLC (“Plaintiff”), an orthopedic

 surgeon, performed a lumbar laminectomy and decompression at multiple levels of the lumbar

 spine on a non-party patient (“Patient”). (Pl.’s Opp. to Def.’s Mot. to Dismiss, (“Pl.’s Opp.”), ECF

 No. 13 at 2.) At the time of the procedure, Patient maintained a health insurance policy with

 defendant Empire Health Choice Assurance, Inc. d/b/a/ Empire Blue Cross Blue Shield

 (“Defendant”). (Compl. at 2.) Defendant serves as the “Plan Sponsor” and “Plan Administrator”

 of Patient’s specific plan (the “Plan”). (Id.) Patient’s policy was part of an employee benefits plan

                                                          1
Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 2 of 8 PageID #: 396




 subject to the Employee Retirement Income Security Act, 29 U.S.C. §§ 1001–1461 (“ERISA”).1

 (Id. at 3.) Plaintiff is considered an “out of network” provider as set forth in Defendant’s insurance

 policies. (Id. at 4.) On October 30, 2017, Defendant reimbursed Plaintiff $972.33 for Patient’s

 operation, even though Plaintiff charges a usual and customary rate of $78,700.00 for the

 procedure. (Id.) Plaintiff’s reimbursement is the subject of this litigation.

           On April 8, 2019, Plaintiff commenced this action in Nassau County Supreme Court to

 recover $77,727.67, the difference between Defendant’s payment and the cost of the services he

 rendered. (Id. at 5.) Plaintiff’s complaint asserts three causes of action predicated on ERISA:

 (1) Defendant failed to fully pay Plaintiff’s invoices; (2) Defendant breached the Plan by denying

 payment to Plaintiff at his usual and customary rate; and (3) Defendant was unjustly enriched.2

 (Id.) Defendant timely removed the action to this Court on May 28, 2019. (Id. at 3.) Following

 a pre-motion conference, Defendant filed a motion to dismiss, (Def.’s Mot. to Dismiss, ECF No.

 12-1), which Plaintiff opposed, (Pl.’s Opp., ECF No. 13). Because Plaintiff lacks standing to bring

 his claims, the Court GRANTS Defendant’s motion to dismiss.

                                                 II. DISCUSSION

 A. Standard

           Defendant moves to dismiss the complaint pursuant to Federal Rules of Civil Procedure

 12(b)(1) and 12(b)(6).3




 1
   The Complaint contains conflicting statements as to whether Plaintiff’s claims are subject to ERISA. (Def.’s Mot.
 to Dismiss, ECF No. 12-1 at 3.) However, Plaintiff clarified in his July 8, 2019 pre-motion conference letter, (ECF
 No. 8 at 2), and again during the September 19, 2019 pre-motion conference, (ECF No. 9), that all claims are subject
 to ERISA.
 2
     By agreement of the parties, Plaintiff dropped his unjust enrichment claim. (ECF No. 8 at 3.)
 3
   Originally, Defendant moved to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6). In reply, Defendant
 clarified that it was moving to dismiss pursuant to both Rules 12(b)(1) and 12(b)(6) based on Plaintiff’s arguments
 regarding standing in his brief in opposition. (Def’s Reply, ECF No. 14 at 1.)


                                                            2
Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 3 of 8 PageID #: 397




        1. Rule 12(b)(1)

        Federal Rule of Civil Procedure 12(b)(1) provides for the dismissal of a claim when there

 is a “lack of subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “A district court properly

 dismisses an action under Fed. R. Civ. P. 12(b)(1) for lack of subject matter jurisdiction if the court

 ‘lacks the statutory or constitutional power to adjudicate it,’ such as when . . . the plaintiff lacks

 constitutional standing to bring the action.”          Cortlandt St. Recovery Corp. v. Hellas

 Telecommunications, S.À.R.L., 790 F.3d 411, 416–17 (2d Cir. 2015) (quoting Makarova v. United

 States, 201 F.3d 110, 113 (2d Cir. 2000)). In reviewing a motion to dismiss under this Rule, the

 Court accepts all factual allegations in the complaint as true. Shipping Fin. Servs. Corp. v. Drakos,

 140 F.3d 129, 131 (2d Cir. 1998). In resolving a jurisdictional issue, the Court may consider other

 materials beyond the pleadings but may not rely on mere conclusions or hearsay statements

 contained therein. J.S. ex rel. N.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004).

        2. Rule 12(b)(6)

        To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

 complaint must contain sufficient factual matter, accepted as true, to ‘state a claim for relief that

 is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp.

 v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the plaintiff pleads

 factual content that allows the court to draw the reasonable inference that the defendant is liable

 for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). Mere labels and legal

 conclusions will not suffice. Twombly, 550 U.S. at 555. In reviewing a motion to dismiss, the

 Court must accept the factual allegations set forth in the complaint as true and draw all reasonable

 inferences in favor of the plaintiff. Cleveland v. Caplaw Enters., 448 F.3d 518, 521 (2d Cir. 2006).




                                                   3
Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 4 of 8 PageID #: 398




 B. Plaintiff Lacks Standing to Pursue His Claims

        1. Standing Under ERISA

        Plaintiffs who sue under ERISA “must establish both statutory standing and constitutional

 standing” to pursue their claims. Kendall v. Emps. Ret. Plan of Avon Prods., 561 F.3d 112, 118

 (2d Cir. 2009). Sections 502(a)(1)(B) and 502(a)(3) of ERISA limit those “who can sue to recover

 benefits due, enforce rights, or clarify rights to future benefits to those individuals who are

 ‘participants’ or ‘beneficiaries’ of a benefits plan.” Merrick v. UnitedHealth Grp. Inc., 175 F.

 Supp. 3d 110, 115 (S.D.N.Y. 2016). ERISA defines a “participant” as “any employee or former

 employee . . . who is or may become eligible to receive a benefit of any type from an employee

 benefit plan,” while a “beneficiary” is “a person designated by a participant, or by the terms of an

 employee benefit plan, who is or may become entitled to a benefit thereunder.” 29 U.S.C. §

 1002(7)–(8). Case law is clear that “[o]nly the parties enumerated in Section 502 may sue directly

 for relief.” Merrick, 175 F. Supp. 3d at 110. Here, it is undisputed that Plaintiff does not satisfy

 the statutory definition of a “participant” or “beneficiary.” Accordingly, for Plaintiff to have

 standing to bring his claims, Patient must have assigned her claims to him.

        2. Assignment

        Plaintiff alleges that he received a valid assignment of Patient’s claims. The general rule

 that standing under ERISA is conferred only to beneficiaries and participants contains a “narrow

 exception . . . that confers standing to healthcare providers to whom a beneficiary has assigned

 his/her claims in exchange for healthcare benefits.” Simon v. Gen. Elec. Co., 263 F.3d 176, 178

 (2d Cir. 2001). In the complaint, Plaintiff alleges that Patient “assigned all of his/her rights and

 benefits of his/her insurance policy with defendants to plaintiff.” (Compl. at 3.) However, “simply

 asserting that claims under ERISA [. . .] have been assigned by the patients to [Plaintiff] is




                                                  4
Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 5 of 8 PageID #: 399




 insufficient by itself to give [Plaintiff] a cause of action under the statute.” Am. Psychiatric Ass’n

 v. Anthem Health Plans, Inc., 821 F.3d 352, 361 (2d Cir. 2016).

         Attached to his opposition brief, Plaintiff submits a “General Consent to Treatment,

 Release of Information and Patient’s Assignment and Guarantee of Payment” document,4 which

 he believes is proof that he received an assignment. (ECF No. 13-5, Ex. C.) In it, Patient agreed:

         [to] hereby assign, transfer, and set over to Winthrop-University Hospital and its
         related health care providers and entities, all monies and/or benefits to which I may
         be entitled from government agencies, including the Medicare and Medicare
         Programs, insurance carriers, HMOs, or others who are financially liable for my
         (the patient’s) hospitalization and medical care to cover the costs of the care and
         treatment rendered.

 (Id. at 2.)

         Plaintiff also argues that he has additional proof of an assignment. He submits a “Health

 Insurance Claim Form” given to Defendant on which a box was checked “yes” in response to the

 question “Accept Assignment?” (Pl.’s Opp. at 8; ECF No. 13-4, Ex. B, at 2.)

         As explained in further detail below, both of these alleged assignments are invalid because

 the terms of the Plan prohibit Patient from unilaterally assigning her rights without Defendant’s

 permission.5

         For healthcare providers to have standing, they must show that there is “a valid assignment

 that comports with the terms of the benefits plan.” Mbody Minimally Invasive Surgery P.C. v.

 Empire Healthchoice HMO, Inc., No. 13-CV-6551, 2016 WL 2939164, at *4 (S.D.N.Y. May 19,

 2016). Although “[t]he Second Circuit has not yet spoken on the effect of assignments made in



 4
    Because this document is integral to Plaintiff’s claims and he relies upon it in framing his pleadings, it may be
 considered in resolving the instant motion. See Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir. 2016); Hishmeh v.
 Empire Healthchoice HMO, Inc., No. 16-CV-2780, 2017 WL 663543, at *2 (E.D.N.Y. Feb. 17, 2017).
 5
    Defendant also raises other arguments in asserting that these two documents at issue do not constitute a valid
 assignment to Plaintiff. It is unnecessary to address these arguments because the terms of the Plan prohibit Patient
 from unilaterally assigning her rights without Defendant’s permission.


                                                          5
Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 6 of 8 PageID #: 400




 violation of anti-assignment provisions in ERISA plans,” other circuit courts of appeals and

 “[d]istrict courts in this Circuit . . . have found that ‘where plan language unambiguously prohibits

 assignment, an attempted assignment will be ineffectual . . . [and] . . . a healthcare provider who

 has attempted to obtain an assignment in contravention of a plan’s terms is not entitled to recover

 under ERISA.’” Merrick, 175 F. Supp. 3d at 118–19 (quoting Neuroaxis Neurosurgical Assocs.,

 PC v. Costco Wholesale Co., 919 F. Supp. 2d 345, 351–52 (S.D.N.Y. 2013)).

          Here, Patient’s Plan contains an unequivocal anti-assignment provision that bars any

 assignment without Defendant’s consent.6 It provides: “The coverage and any benefits under the

 Plan are not assignable by any Member without the written consent of the Plan.” (ECF No. 12-3,

 Ex. A, at 67.) Plaintiff has not alleged that Defendant provided written consent to the assignment.

 Instead, he argues that “[p]ublic [p]olicy alone, and a clear, although absent here, concern for their

 insured, warrants acceptance of the assignment.” (Pl.’s Opp. at 8.) Plaintiff has failed to

 demonstrate how public policy concerns override enforcement of this clear and unambiguous

 provision. Patient’s acceptance of an assignment when the Plan contained an anti-assignment

 provision makes any purported assignment “ineffective-a legal nullity.” McCulloch Orthopaedic

 Surgical Servs., PLLC v. Aetna Inc., 857 F.3d 141, 147 (2d Cir. 2017). Patient’s Plan “expressly

 bar[s] the assignment of benefits upon which [Plaintiff] relies to establish his statutory standing,

 which is an essential element of a viable claim under ERISA.” Hishmeh, 2017 WL 663543, at *4.

 Accordingly, Plaintiff’s complaint must be dismissed because he lacks standing.




 6
   Though “the Plan was not attached as an exhibit to the complaint, it is integral to the complaint and is incorporated
 by reference—indeed, it is repeatedly referenced in the complaint and forms the very basis for plaintiffs’ claims. It is
 therefore properly considered by the Court on deciding the instant motion to dismiss.” Prof’l Orthopaedic Assocs.,
 PA v. 1199 Nat’l Benefit Fund, No. 16-CV-4838, 2016 WL 6900686, at *1 (S.D.N.Y. Nov. 22, 2016), aff.d sub nom.
 697 F. App’x 39 (2d Cir. 2017).


                                                            6
Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 7 of 8 PageID #: 401




        3. Waiver

        Despite the Plan’s clear anti-assignment language, Plaintiff argues that Defendant waived

 enforcement of the anti-assignment provision by processing documents he submitted and issuing

 him a partial payment. While “the Second Circuit has not yet addressed whether a healthcare

 company may be estopped from relying on or waive its right to enforce an anti-assignment

 provision, it has found the equitable doctrines of estoppel and waiver are applicable to ERISA

 actions.” Merrick, 175 F. Supp. 3d at 110. For the doctrine of waiver to apply, there must be “a

 clear manifestation of an intent . . . to relinquish [a] known right and mere silence, oversight or

 thoughtlessness in failing to object to a breach of the contract will not support a finding of waiver.”

 Beth Israel Med. Ctr. v. Horizon Blue Cross and Blue Shield of New Jersey, Inc., 448 F.3d 573,

 585 (2d Cir. 2006). Courts routinely find that when a health insurance company makes a direct

 payment to healthcare providers, it does not constitute a waiver of any applicable anti-assignment

 provision. See, e.g., Merrick, 175 F. Supp. 3d at 122 (“To find that United implicitly waived the

 anti-assignment provision by acting pursuant to the direct payment provision is to create an

 ambiguity where none exists”); Mbody, 2014 WL 4058321, at *3 (“That defendants did not raise

 the anti-assignment provision at the time they denied or reduced payment is irrelevant because the

 anti-assignment provision was not a factor [in] determining the payment amount. Plaintiffs’

 argument is simply another way of re-arguing that defendants waived the anti-assignment

 provision by making direct payments to plaintiffs—an argument courts have repeatedly rejected.”).

 Here, the language in Defendant’s Plan permits Defendant to “make payments directly to Providers

 for Covered Services.” (ECF No. 12-3, Ex. A, at 66.) Thus, Defendant was “explicitly permitted

 to pay Plaintiff directly under the Plan” without waiving the anti-assignment provision. Merrick,

 175 F. Supp. 3d at 122. Accordingly, Defendant did not waive enforcement of the anti-assignment

 provision when it processed Plaintiff’s submissions and issued him a partial payment.

                                                   7
Case 2:19-cv-03144-JMA-ARL Document 16 Filed 08/03/20 Page 8 of 8 PageID #: 402




        Plaintiff’s argument that Patient waived the anti-assignment provision is similarly

 unpersuasive. As explained earlier, Patient lacks the authority to waive enforcement because she

 cannot act unilaterally and must have “the written consent of the Plan” to agree to an assignment.

 (ECF No. 12-3, Ex. A, at 67.) Further, the Plan expressly provides that only Patient’s employer,

 not Patient, has the authority to waive the Plan’s provisions. It states: “No agent or other person,

 except an authorized officer of the Employer, has authority to waive any conditions or restrictions

 of the Plan.” (Id. at 83.) Plaintiff’s claim that Patient waived enforcement of the anti-assignment

 provision is therefore meritless.

        Patient’s Plan expressly bars the assignment upon which Plaintiff relies to establish

 standing, and Plaintiff has failed to demonstrate why the Plan’s anti-assignment provision is

 unenforceable. Accordingly, Defendant’s motion to dismiss is GRANTED because Plaintiff lacks

 standing to bring this lawsuit. In addition, the Court finds that Plaintiff’s request to amend his

 complaint would be futile because there is no set of facts Plaintiff could allege that would confer

 standing in the face of the Plan’s clear and unambiguous anti-assignment provision.

                                       III. CONCLUSION

        Based on the foregoing, Defendant’s motion to dismiss is GRANTED. The Clerk of Court

 is respectfully directed to enter judgment accordingly and close this case.

 SO ORDERED.

 Dated: August 3, 2020
        Central Islip, New York
                                                        /s/ (JMA)
                                                      JOAN M. AZRACK
                                                      UNITED STATES DISTRICT JUDGE




                                                  8
